DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 5-9 were rejected and claim 10 was objected in Office action mailed on 02/08/2021.
	Applicant filed a response, amended claims 5-8 and 10, and added claims 11-12.
	Claims 5-12 are currently pending in the application. Claims 1-4 were previously canceled.
	The merits of claims 5-12 are addressed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (U.S. Patent Application Publication 2018/0309110).
	Regarding claim 5, Iwasaki teaches an assembly (i.e., cell sub-assembly) (paragraph [0045]) (figure 5) comprising:
a unit cell (110) (paragraph [0042]) including a cell body (110H) having a power-generating element (i.e., power generation element) (111) and being formed in a flat shape 
a spacer (121 and 122) that supports the unit cell (i.e., spacer attached to the unit cell) (paragraph [0040]), the spacer (121 and 122) having the form of an elongated plate (see figure 5) (paragraph [0057]) with an upper surface and a lower surface space apart from each other in a thickness direction of the spacer (see figure 6B below), the spacer including a housing portion having the form of a recessed hole that is recessed from the upper surface toward the lower surface (see figure 6B and 7 below), 
the sealing member (112) having an outer edge extending from the cell body (110H) (as shown in figure 8A-8B and 9), at least a portion of the outer edge being bent towards the lower surface (as shown in figure 8B below) such that an exposed portion (112a) of the metal layer is spaced from portions of the insulating layer (see figure 8B) (the sealing member 112 cover both sides of the metal layer and insulating layer therefore, the exposed portion includes the metal layer), and such that at least a portion of the exposed end portion of the metal layer is housed in the housing portion (see figure 8B), and

Iwasaki does not explicitly articulate the specifics of an end portion of the metal layer is spaced from portions of the insulating layer other than an edge of the insulating layer. However, such appears to be implicit or at the very least highly obvious. For instance, as indicated above, Iwasaki teaches a sealing member (i.e., laminate film) (112) enclosing and sealing the cell body (110H) (see figure 6B) (paragraph [0046]) including a metal layer that is sheet-shaped (i.e., metal foil) and an insulating layer that is sheet-shaped (paragraph [0048]) (see figure 6). As such, the end portion (112a) (see figure 8B) includes an exposed portion of the metal layer and the insulating layer. On the other hand, the end portion perpendicular to end portion (112a) would necessarily follow a configuration where the exposed end portion of the metal layer is spaced from the insulating layer other than an end edge (112a) of the insulating layer (see figures 8A and 8B) that is housed in the house portion. However, having portion of the metal exposed and spaced apart from the insulating layer would be obvious to a skilled artisan as the metal is it is apparent in power generating cells to be utilized for electrical conductivity and to electrically connect components. Otherwise, there would be no electrical conductivity or connection between components if the metal layer is not exposed and is completely covered by an insulating layer. 

    PNG
    media_image2.png
    334
    450
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    395
    351
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    8
    4
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    8
    4
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    666
    665
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    445
    475
    media_image6.png
    Greyscale


Regarding claim 6, Iwasaki teaches the restricting portion separates the exposed end portion of the metal layer from an inner surface of the housing (as shown in figures 8A-8B) (paragraph [0049]).

    PNG
    media_image7.png
    404
    524
    media_image7.png
    Greyscale

Regarding claims 7-8, Iwasaki teaches the outer edge bends towards the housing portion (as shown in figures 6A-6B),
	the housing portion includes a recessed hole (i.e., locating hole) (122e) (paragraph [0064]) that extends downwards (as shown in figure 7),
	the restricting portion comprises a protrusion that partially projects from a bottom inner-ide surface of the housing portion (as shown in figure 7).  
	Regarding claim 9, Iwasaki teaches the housing portion having insulating properties (paragraph [0056]). 

Allowable Subject Matter
Claims 10-12 are allowed over the closest prior art of record Iwasaki.
The following is an examiner’s statement of reasons for allowance: 
In regards to the prior rejection, the prior art does not teach or fairly suggests the specifics as recited in independent claim 10, in particular the restricting portion comprising a first protrusion that projects from a bottom surface of the housing portion and a second protrusion that partially projects from an inner-side surface of the housing portion and the relation of such configuration with the outer edge of the sealing member being bent into the housing portion such that at least a portion of the exposed end portion of the metal layer is housed on the housing portion (as shown in figure 8 of the instant application – see below).

    PNG
    media_image8.png
    610
    398
    media_image8.png
    Greyscale


Response to Arguments
	Examiner appreciates the amendments to the claims. Such amendments address prior informalities to the claims and discrepancies in drawings with respect to features recited in the claims therefore, the prior objections to the claims and drawings are withdrawn.  In addition, it is also appreciated the clarification and amendments to independent claim 5 to address prior indefiniteness where it was unclear particulars of the subject matter claimed therefore, the prior rejection of claim 5 under 112(b) is withdrawn. 
	Applicant argue that Isawaki is different from the configuration of the claimed sealing member where end portions are bent downward. 
	Examiner respectfully disagree. Such configuration is taught or suggested by Isawaki as indicated in the above rejection of claim 5 (see page 4, lines 14-20 above) where figure 8B clearly depicts a portion of the sealing member that bents downward. In an effort to expedite prosecution of the application, Applicant may want to consider incorporating the subject matter of allowable claim 10 into independent claim 5 or in the alternative, cancel and include the limitations of claims 7-8 into independent claim 5 where the restricting portion comprises a first protrusion that partially projects from a bottom surface of the housing portion and the restricting portion comprising a second protrusion that partially projects from an inner-side surface of the housing portion (as recited in claim 10).    

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ota et al. (U.S. Patent Application Publication 2006/0088761).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723